DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 23 May 2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. In addition, the double patenting rejections have been withdrawn based on the terminal disclaimer filed on 23 May 2022.

Allowable Subject Matter
Claims 22-30, 32-35, 46-51, and 57-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 22 is directed to a method of making a zipper comprising compacting a first tape, compacting a second tape, and attaching interlocking elements to each of the compacted tapes. The degree of compaction of the first tape is different from the degree of compaction of the second tape. Also, at least a portion of each tape is curved.
It is known in the art to make curved zippers. See U.S. Patent Application Publication No. 2013/0205548 (“Wehner”), cited in an IDS. It is also known in the art to compact zipper tapes. See U.S. Patent No. 3,964,150 (“Moertel”), cited in an IDS. However, there is nothing in the prior art to suggest compacting first and second zipper tapes with different degrees of compaction, as claimed. Claims 23-30 are allowed based on their dependency from claim 22.
Claim 32 recites that a curve of a first tape of a first zipper was caused, at least in part, by compaction of the first tape. As discussed above, it is known in the art to make curved zippers and to compact zipper tapes. However, the prior art fails to disclose or suggest compacting a zipper tape to cause a curve in the zipper tape, as claimed. Claims 33-35 and 57-59 are allowed based on their dependency from claim 32.
Claim 46 is allowed for the same reason given in connection with claim 32. Claims 47-51 are allowed based on their dependency from claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726